Case: 14-10783      Document: 00513158328         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10783
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 18, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

GODOFREDO MARTINEZ-LUVIANOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:14-CR-16-1


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Godofredo
Martinez-Luvianos has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Martinez-Luvianos has not filed a
response, has completed the confinement portion of his sentence, and has been
removed from the United States. We have reviewed counsel’s brief and the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10783     Document: 00513158328     Page: 2   Date Filed: 08/18/2015


                                  No. 14-10783

relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED
in part as frivolous, see 5TH CIR. R. 42.2, and in part as moot, see United States
v. Rosenbaum-Alanis, 483 F.3d 381, 382-83 (5th Cir. 2007).




                                        2